Citation Nr: 1122928	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

3.  Entitlement to service connection for residuals of a head trauma (originally claimed as concussion). 

4.  Entitlement to service connection for breathing problems. 

5.  Entitlement to service connection for residuals of a chest injury. 

6.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and a May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  In pertinent part of the November 2007 rating decision, the RO denied entitlement to service connection for concussion, breathing problems, a chest injury and headaches.  In the May 2008 rating decision, the RO granted entitlement to service connection for bilateral sensorineural hearing loss and tinnitus, and assigned a noncompensable and 10 percent evaluation, respectively, effective from January 30, 2007.  

In April 2011, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, and with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 


The issues of entitlement to service connection for residuals of a head trauma, breathing problems, residuals of a chest injury and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 18 decibels with 80 percent speech discrimination (Level III) in the right ear, and a pure-tone average of 22 decibels with 76 percent speech discrimination (Level III) in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2010)

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral sensorineural hearing loss and tinnitus, the Board notes that no additional discussion of the duty to notify is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiological examinations in December 2007 and March 2011, in which the examiners identified the nature and severity of the Veteran's disabilities, and the examiners reported the audiogram results.  The March 2011 examination report also contain notation on the functional affect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

Bilateral sensorineural hearing loss

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing people when there is background noise, he had difficulty hearing while on the telephone, and he has to turn the television up very loud to understand what is being said.  

The Veteran's hearing impairment was evaluated in December 2007.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 30, 35, 40, 45 and 60 decibels in the right ear; and 35, 40, 40o, 40, and 45 decibels in the left ear.  Pure-tone threshold averages were 44 in the right ear and 42 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 98 percent in the left ear.  The Veteran was diagnosed with mild to moderately-severe bilateral sensorineural hearing loss.  

The Veteran's hearing impairment was most recently evaluated in March 2011.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 20, 15, 15, 10, and 30 decibels in the right ear; and 30, 35, 15, 15 and 20 decibels in the left ear.  Pure-tone threshold averages were 18 in the right ear and 22 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 80 percent in the right ear and 76 percent in the left ear.  The Veteran was diagnosed with mild bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing impairment did not affect his occupational functioning, but it did affect his daily activities because he has difficulty hearing people on the telephone and television and must read lips to understand what is being said.  

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither puretone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, and 4000 Hz levels, nor a puretone threshold at 1000 Hz of 30 decibels or less coupled with a puretone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the March 2011 VA examination shows the more severe hearing disability findings.  Based on the findings from that examination, his right ear qualified as Level III (puretone threshold average of 18 decibels, speech recognition score of 80 percent), and his left ear qualified as Level III (puretone threshold average of 22 decibels, speech recognition score of 76 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman numeral III for both ears is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that the previous evaluation report show that the Veteran appears to have been given more severe puretone threshold scores than those revealed in the March 2011 VA examination report.  The findings from that VA evaluation, however, only shows that the Veteran's right ear qualified as Level I (puretone threshold average of 44 decibels, speech recognition score of 96 percent), and his left ear qualified as Level I (puretone threshold average of 42 decibels, speech recognition score of 98 percent).  The Veteran would not meet the criteria for a compensable evaluation based on these scores when considering 38 C.F.R. § 4.85, Table VII. 

The current noncompensable evaluation is reflected by the most recent medical evidence on record, and the Veteran has not asserted and there is no indication that the findings from the March 2011 VA examination report are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Tinnitus

The Veteran seeks a rating higher than 10 percent for his service-connected bilateral tinnitus.  As explained below, a disability rating in excess of 10 percent is not warranted because 10 percent is the maximum allowable evaluation under the law and regulations pertaining to that disability.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus is assigned a 10 percent rating.  Under Note (2) following that code, only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  In short, Diagnostic Code 6260 only allows for a maximum single 10 percent evaluation for recurrent tinnitus.

The courts have addressed the question of whether a separate 10 percent disability rating can be assigned for tinnitus in both ears, and concluded that a separate rating for each ear cannot be granted.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  When the case was brought before the Federal Circuit, it concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extraschedular Considerations 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the evidence of record shows that the functional effect of the Veteran's hearing impairment and tinnitus includes difficulty hearing others and heightened hearing impairment when there is background noise, which significantly affects his occupation.  There is no indication that the schedular evaluations are inadequate. Evaluations in excess of those assigned are provided for certain manifestations of the service-connected bilateral sensorineural hearing loss, but the medical evidence reflects that those manifestations are not present in this case even in light of the Martinak considerations.  Although the Veteran has been assigned the maximum for his service-connected tinnitus, the diagnostic criteria adequately describe the severity and symptomatology of that disorder.  As the rating schedules are adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus is denied.

REMAND

The Veteran seeks entitlement to service connection for residuals of a head trauma, breathing problems, residuals of a chest injury and headaches.  Based a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, it appears that there are outstanding service treatment records and post-service VA treatment records that need to be associated with the claims folder. 

During the April 2011 Board hearing, the Veteran testified that during his period of service he incurred injuries from two separate incidents.  The first incident occurred in June 1974, when a concussion grenade went off and as a result of the explosion, the Veteran was thrown ten feet.  He reports that he was treated for injuries at the service hospital in Fort Leonardwood in Missouri.  The second incident occurred in May 1977, when a 10-ton trailer collapsed on the Veteran while he was working as heavy vehicle mechanic.  The Veteran reports that he was treated for his injuries and he was placed on light duty for the remainder of his period of service until he was separated.  At the time, the Veteran was stationed at Fort Ord in California. 

The Veteran's service treatment records contain an April 1977 examination prior to separation that shows the Veteran complained of headaches and he was scheduled to undergo a sinus x-ray series to rule out chronic sinusitis.  No subsequent available service treatment records show the results of that testing.  

The RO/AMC should attempt to obtain any outstanding service treatment records, and in particular, those records involving testing conducted around the time of the Veteran's separation from service and those records involving the Veteran's hospitalization for injuries incurred in June 1974 and May 1977. 

The Veteran also testified that he currently receives VA and private treatment for his claimed disorders.  See Board hearing transcript, pages 8 and 9.  While the record does contain some private treatment records, particularly those that were associated with the Veteran's records from Social Security Administration (SSA), it does not appear that any attempt has been made to obtain his VA treatment records.  Outstanding VA outpatient clinic records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The RO/AMC should ask the Veteran to identify any outstanding records of pertinent private treatment, and obtain those records.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (NPRC) and attempt to obtain any outstanding service treatment records.  The NPRC should also attempt to verify the information specified by the Veteran concerning his alleged accidents in June 1974 and May 1977 and possible hospitalization at Fort Leonardwood, Missouri and Fort Ord, California.  The NPRC should be requested to search for any separately stored inpatient hospitalization records.  If necessary, all other appropriate alternative sources, including the Army Hospital at Fort Leonardwood, Missouri and Fort Ord, California, should be contacted in order to attempt to locate any of the Veteran's missing service treatment records and associate them with the claims folder.  

2. Following the receipt of a response from the entities as outlined above, the RO/AMC should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO/AMC should so state in its report.  This report is then to be added to the claims folder.

3. The RO/AMC should obtain any outstanding records of VA treatment and associated them with the claims folder. 

4. Ask the Veteran to identify all medical providers who have treated him for residuals of head trauma, chest injury, breathing problems and headaches since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

5. After an appropriate period of time or after the appellant indicates that he has no further evidence to submit, the RO/AMC should consider whether additional development, including examinations, are warranted.  If so, examination(s) should be provided.  

6. Thereafter, the RO/AMC should re-adjudicate the Veteran's claims for service connection.  In the event that any claim is not resolved to the satisfaction of the appellant, he should be provided a supplemental statement of the case which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  He should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


